DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant' s submission filed on 11/24/2021 has been entered.
Response to Amendment
Applicant’s amendments and remarks, filed 11/24/2021, are acknowledged. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Status of Claims
Claims 1-21 are currently under examination. Claims 22 and 23 are cancelled.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional 
The disclosure of the prior-filed application, Application No. 62/330699, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application: 
Claim 13: "at least one lens to defocus the optical energy toward the target location such that the eye focuses the optical energy at the target location".
Therefore, the claims as expressly noted above (and any depending claims thereof) will be examined under filing date of the application, and all other claims will be examined under the priority date of the application.
Withdrawn Objections/Rejections
The rejection of claims 4, 22-23 under 35 U.S.C. 112(b)  is withdrawn in view of applicant’s arguments (on page 6) and/or amendments.
Response to Arguments
Applicant’s responses and arguments filed 11/24/2021, regarding claim rejections under 35 USC 103 have been fully considered and found not persuasive for the following reasons.
Regarding the claim rejections under 35 USC 103, Applicant has amended the independent claims for clarifying the scope of the invention with the introduction of new subject matter with the limitation “and wherein the acoustic energy source and the optical energy source are synchronized" for independent claim 1, “such that the acoustic energy and optical energy are synchronized at the first target location” for independent claim 8, “the optical energy and the acoustic energy being synchronized” for independent claim 13 and “and wherein the acoustic energy source and the optical energy source are synchronized at the first target location” for independent claim 17, for time control of the both optical and ultrasound systems, therefore 
Regarding claim rejections under 35 U.S.C. 103, Applicant argues (on page 7) that the references of record do not teach the amended limitation “wherein the acoustic energy source and the optical energy source are synchronized”. 
In response, since the amended limitation is directed to new subject matter, the examiner is considering new grounds of rejection to address the amended limitation as recited.
After full reconsideration of the reference of record Schafer, the examiner notes that Schafer is teaching within the same field of endeavor the synchronization in time of application of ultrasound energy and electromagnetic energy (Fig. 12 and [0084] “FIG. 12 shows another exemplary treatment with pulsed ultrasound and light in which the two energies fully overlap temporally during a portion of the overall Pulse Repetition Interval” and optionally “where the ultrasound and light energies fully overlap temporally, they may be synchronized such that the respective pulse of each energy starts at the same time”) for optimizing the synergetic effect of the combined action of ultrasound energy and light energy deposited at the same region ([0066] “The region of spatial overlap between the light energy and the ultrasound energy will provide a synergistic, therapeutic effect resulting in a more effective and substantial disruption“). Therefore, the Applicant’s arguments are found not persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-12 and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
Claims 8 and 17 are reciting “the acoustic energy and optical energy are synchronized at the first target location”. Synchronization is understood to be a temporal condition and the independent claims 8 and 17 are also claiming that focusing the ultrasound energy and the optical energy at different target locations. Therefore, it is unclear as in what way the condition to synchronize both ultrasonic and optical energies at the “first target location” can be achieve. Clarification is requested via amendments. The examiner suggests deleting the additional “at the first target location” or better clarifying the limitation.
For the purpose of the prosecution, the examiner will not consider the additional “at the first target location” due to the lack of clarity of the claim language under 35 U.S.C. 112(b).
Claim 1 is drawn to a system for “promoting cavitation within microvessels in an eye”. However, the claimed system does not describe any structural and/or functional limitations for “promoting cavitation within microvessels in an eye”. The claimed “acoustic energy source” and “optical energy source” do not perform any such function. Therefore, it is unclear in what way the claimed system actually achieves the purpose of the preamble. As a result, the claimed system also appears to be missing essential subject matter. Clarification is requested via amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1-12 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo (2014 PhD. Thesis BioEng. University of Kansas 2014, 114 pages) and in view of Schafer et al. (USPN 20150283277 A1; Pub.Date 10/08/2015; Fil.Date 03/23/2015).
Regarding claim 1, Jo teaches a system for promoting cavitation within microvessels in an eye (p.1 ¶ 1 "The use of optical and acoustical techniques in diagnostic studies has potentiated successful applications involving prostate cancer, metastatic disease in lymph nodes, tumors in the eye", as applied in p.3 ¶ 2 to "severe damage to tumor blood vessels in the treated region", with Abstract p.ii, using a combination of “high intensity focused ultrasound (HIFU) treatment enhanced with laser” as optical energy and acoustic energy deposition, with promoting cavitation p.5 2nd ¶ “The cavitation activities and enhanced temperature will be detected to show the efficacy and potential of laser-enhanced HIFU in this study”), therefore, the system comprising: an acoustic energy source ("The 5 MHz transducer" (p 61 ¶ 1 ); fig 6.1 for transducer) configured to focus an acoustic energy at a first target location ("The 5 MHz transducer (35 mm focal length and 33 mm aperture size) was located in the center of the condenser lens and used for both HIFU (focused ultrasounds) and PAI purposes." (p.61 ¶ 1); Fig 6.1 where transducer pointed towards rodent); an optical energy source ("Nd:YAG laser" (p 61 ¶ 1)) configured to focus optical energy at a second target location ("The laser light was delivered by a couple of prisms and a conical lens to form a ring-shaped illumination pattern" (p.61 ¶ 1); Fig 6.1 where laser hits rodent), the optical energy and the acoustic energy at least partially overlapping at the first target location (see Fig. 6.1 reproduced below where laser overlaps with ultrasound emitting region); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Jo does not teach specifically “wherein the first target location and the second target location are different” “and wherein the acoustic energy source and the optical energy source are synchronized” as in claim 1.
 However, Schafer teaches within the same field of endeavor of combining photo treatment and acoustic treatment (Title and abstract) with the synergetic effect of both treatments wherein while each treatment used separately are found being ineffective, effective treatment is obtained while being combined, underscoring the possibility to focus the light treatment and the acoustic treatment to different regions with the only necessity to maintain the target region within the intersection of the light targeted region and the acoustic targeted region as disclosed by Schafer ([0055] synergetic effect of light and ultrasound energies and Fig.17 with light sources 228 focused on regions larger than the ultrasound targeted region by the acoustic energy source 226) therefore reading on a configuration of the light source and the acoustic source wherein the first target location and the second target location are different. Additionally, Schafer teaches and wherein the acoustic energy source and the optical energy source are synchronized (Fig. 12 and [0084] “FIG. 12 shows another exemplary treatment with pulsed ultrasound and light 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Jo wherein the first target location and the second target location are different and wherein the acoustic energy source and the optical energy source are synchronized, since one of ordinary skill in the art would recognize that focusing light and acoustic energy delivery to different two regions while maintaining the targeted region for treatment within the intersection of both regions was known in the art as taught by Schafer and synchronizing the delivery of acoustic and optical energies on the focused areas was also known in the art as taught by Schafer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Jo and Schafer teach the use of combined light and acoustic energy for specific treatments. The motivation would have been to take advantage of the synergetic effect between laser/light energy deposition and acoustic energy deposition with focusing at least one energy on the targeted region, as suggested by Schafer ([0055]) and by Jo (Laser enhances HIFU by inducing more cavitation activities. At low HIFU pressure, the cavitation activity and temperature rise induced by HI FU-only are very low." (p 66 ¶ 1); blood being referred to the blood in tumor blood vessels; with "Therefore, the enhanced cavitation and heating effect showed in this study is likely due to the combination effect of laser and ultrasound, not laser alone.", p 73 ¶ 1; blood as being referred to the blood inside tumor blood vessels, such "Laser enhances HIFU by inducing more cavitation activities," p 66 ¶ 1) with optimization of the synergetic effect, as suggested by Schafer ([0066]).

Regarding claim 3, Jo teaches the system of claim 1, the optical energy source being a laser ("Nd:YAG laser" (p 61 ¶ 1 )). 
Regarding claim 4, Jo teaches the system of claim 1, the final lens providing an initial spot size of greater than 1.0 mm ("Depending on the observation point, the waveform of the linear Eq. (2) changes as Figure 5.1. Figure 5.1 shows the propagated photoacoustic wave from spherical target of 1 mm radius on the distance of once, twice, and three times of the radius from the target when only linear theory is considered." (p 46 ¶ 1 ); this means that the radius of the spot can be 1, 2, or 3 mm, or diameter of the spot being 2, 4, or 6 mm). 
Regarding claim 5, Jo teaches the system of claim 1, the acoustic energy having a maximum pressure less than 5.0 MPa ("the initial pressure at 150-µm distance, which is one wavelength (at 10 MHz) away from the source, can be estimated to be -1.17 MPa." (p 52 ¶ 1)).
 Regarding claim 6, Jo teaches the system of claim 1, the optical energy having a fluence less than 100 mJ/cm"2 ("Figure 5.5 shows the PA signal generated from a black hair using 532 nm wavelength laser light and 20 mJ/cm"2 fluence." (p 52 ¶ 1 )). 
Regarding claim 7, Jo teaches the system of claim 1, further comprising a stage configured to move the acoustic energy source and at least a portion of the optical energy source to move the target location ("A third manual translation stage was used to adjust the height of the sensor and laser source above the dural surface." (p 35 ¶ 1 ); fig 6.1, where 30 motorized stage controls upwards/downwards movement of the prism, conical lens, condenser lens, and transducer). 

Regarding claim 8, Jo teaches a non-transient computer readable medium containing instructions for causing a computing device (fig 6.1 for computer having display, keyboard, to perform a method of: focusing an acoustic energy to a first target location ("The 5 MHz transducer (35 mm focal length and 33 mm aperture size) was located in the center of the condenser lens and used for both HIFU (focused ultrasounds) and PAI purposes." (p.61 ¶ 1); Fig 6.1 where transducer pointed towards rodent), the acoustic energy having a pressure insufficient to cause cavitation in blood alone (Laser enhances HIFU by inducing more cavitation activities. At low HIFU pressure, the cavitation activity and temperature rise induced by HI FU-only are very low." (p 66 ¶ 1); blood being referred to the blood in tumor blood vessels); and focusing an optical energy to a second target location [...different from the first target location...] concurrently with the acoustic energy ("The results demonstrate the enhanced H IFU thermal-ablation visually when laser was used concurrently with HIFU treatments." (p 64 ¶ 1)) [...such that the acoustic energy and optical energy are synchronized at the first target location...], the optical energy having a fluence insufficient to cause cavitation in blood alone ("Therefore, the enhanced cavitation and heating effect showed in this study is likely due to the combination effect of laser and ultrasound, not laser alone.", p 73 ¶ 1; blood as being referred to the blood inside tumor blood vessels), wherein a combination of the pressure of the acoustic energy and the fluence of the optical energy causes cavitation in blood ("Laser enhances HIFU by inducing more cavitation activities," p 66 ¶ 1 ). 
Jo does not teach specifically “the first target location and the second target location are different” “such that the acoustic energy source and the optical energy source are synchronized” as in claim 1.
 However, Schafer teaches within the same field of endeavor of combining photo treatment and acoustic treatment (Title and abstract) with the synergetic effect of both treatments wherein while each treatment used separately are found being ineffective, effective treatment is obtained while being combined, underscoring the possibility to focus the light treatment and the acoustic treatment to different regions with the only necessity to maintain the target region within the first target location and the second target location are different. Additionally, Schafer teaches and wherein the acoustic energy source and the optical energy source are synchronized (Fig. 12 and [0084] “FIG. 12 shows another exemplary treatment with pulsed ultrasound and light in which the two energies fully overlap temporally during a portion of the overall Pulse Repetition Interval” and optionally “where the ultrasound and light energies fully overlap temporally, they may be synchronized such that the respective pulse of each energy starts at the same time”) for optimizing the synergetic effect of the combined action of ultrasound energy and light energy deposited at the same region ([0066] “The region of spatial overlap between the light energy and the ultrasound energy will provide a synergistic, therapeutic effect resulting in a more effective and substantial disruption“).
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Jo with the first target location and the second target location are different and wherein the acoustic energy source and the optical energy source are synchronized, since one of ordinary skill in the art would recognize that focusing light and acoustic energy delivery to different two regions while maintaining the targeted region for treatment within the intersection of both regions was known in the art as taught by Schafer and synchronizing the delivery of acoustic and optical energies on the focused areas was also known in the art as taught by Schafer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Jo and Schafer teach the use of combined light and acoustic energy for specific treatments. The motivation would have been to take advantage of the synergetic effect between laser/light energy deposition and acoustic energy deposition with focusing at least one energy on the targeted 
Regarding claim 9, Jo and Schafer teach the computer readable medium of claim 8, wherein Jo teaches the pressure of the acoustic energy being less than 5.0 MPa ("the initial pressure at 150-µm distance, which is one wavelength (at 10 MHz) away from the source, can be estimated to be -1.17 MPa." (p 52 ¶ 1). 
Regarding claim 10, Jo and Schafer teach the computer readable medium of claim 8, wherein Jo teaches the fluence of the optical energy being less than 100 mJ/cm"2 ("Figure 5.5 shows the PA signal generated from a black hair using 532 nm wavelength laser light and 20 mJ/cm"2 fluence." (p 52 ¶ 1)). 
Regarding claim 11, Jo and Schafer teach the computer readable medium of claim 8, wherein Jo teaches the method further comprising providing the optical energy during rarefaction of the acoustic energy ("The pressure is composed of three terms which represents a converging spherical wave, a diverging rarefaction spherical wave converted from the initially converging wave propagating through the center, and a diverging spherical wave. Depending on the observation point, the waveform of the linear Eq. (2) changes as Figure 5.1. Figure 5.1 shows the propagated photoacoustic", ¶ 1 p 46). 
Regarding claim 12, Jo and Schafer teach the computer readable medium of claim 8, wherein Jo teaches the computer being in communication with an optical energy source and an acoustic energy source (fig 6.1 where computer is operably connected to Nd:YAG Pump Laser and transducer via Function Generator), the optical energy source being configured to provide 

Regarding claim 17, all the claim limitations of claim 17 are method steps performed by the functional limitations of the claimed structures of claims 1 and 8 and dependent claims 5-6, and 9-10, wherein Jo is also teaching the cavitation being induced by the overlap of laser and acoustic treatment as presented for claim 1 therefore in the first region targeted by the acoustic region as also taught by Schafer wherein the light targeted region is including the acoustic targeted region, therefore reading on  promoting cavitation at the first target location as claimed. Therefore, the Examiner notes that the claimed method is directed to a method for the apparatus of claims 1, 5, 6 and claim 8-10 with the structures and functional limitations corresponding to the method steps of claim 17. The claim 17 is therefore made obvious by the teachings of Jo and Schafer as discussed above mutandis mutatis.
Regarding claim 18, Jo and Schafer teach the method of claim 17, wherein Jo teaches that the burst having a frequency between 500 kHz and 1 MHz ("high-intensity focused ultrasound (HIFU) in frequencies of 0.5-5 MHz", p 57 ¶ 1 ).
Regarding claim 19, Jo and Schafer teach the method of claim 17, wherein Jo teaches that the pulse having a wavelength between 400 nm and 2400 nm ("Two wavelengths of laser, 532 nm and 760 nm", p 63 ¶ 1). 
Regarding claim 20, Jo and Schafer teach the method of claim 17, wherein Jo teaches further comprising repeating the method for at least 1 minute ("The temperature rise from laser enhanced HIFU was obtained from 5 repeated measurements on several nearby locations for each combination of conditions.", p 65 ¶ 1; "HIFU sonication duration was 2 seconds and cavitation signals were collected for 4 seconds from the start of HIFU treatment. Data collection process was repeated five times both with and without laser exposure", p 70 ¶ 1; 4 seconds*5 
Regarding claim 21, Jo and Schafer teach the method of claim 17, wherein Jo teaches that the pulse of optical energy is tuned to selectively target a tissue with a specific optical absorption ("A tunable optical parameter oscillator (OPO) laser'' ( ¶ 2 p.60); "Optical property such as scattering and absorption offers the potential to differentiate among soft tissues. And optical images provide a contrast between native soft tissues and tissues labeled with contrast agents, using optical absorption or scattering spectra at different wavelengths" ( ¶ 1 p.2 ); an organism has different soft tissue, each having different absorption properties. The tunable laser can be tuned to different wavelengths in order to take advantage of the differing absorption properties in each tissue).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo (2014  PhD. Thesis BioEng. University of Kansas 2014, 114 pages) in view of Schafer et al. (USPN 20150283277 A1; Pub.Date 10/08/2015; Fil.Date 03/23/2015) and in view of Shoham et al (US 2013/0079621, 3/28/13), (hereinafter, "Shoham").
Regarding claim 13, Jo teaches a system for promoting cavitation within microvessels in an eye (p.1 ¶ 1 "The use of optical and acoustical techniques in diagnostic studies has potentiated successful applications involving prostate cancer, metastatic disease in lymph nodes, tumors in the eye", as applied in p.3 ¶ 2 to "severe damage to tumor blood vessels in the treated region", with Abstract p.ii, using a combination of “high intensity focused ultrasound (HIFU) treatment enhanced with laser” as optical energy and acoustic energy deposition, with promoting cavitation p.5 2nd ¶ “The cavitation activities and enhanced temperature will be ), therefore,  the system comprising: an acoustic energy source ("The 5 MHz transducer" (p 61 ¶ 1 ); fig 6.1 for transducer) configured to focus an acoustic energy at a first target location; [...the acoustic energy source having an opening therethrough...] ("The 5 MHz transducer (35 mm focal length and 33 mm aperture size) was located in the center of the condenser lens and used for both HIFU (focused ultrasounds) and PAI purposes." (p.61 ¶ 1); Fig 6.1 where transducer pointed towards rodent, therefore having an aperture towards the rodent); an optical energy source ("Nd:YAG laser" (p 61 ¶ 1)) positioned to focus optical energy at a second target location ("The laser light was delivered by a couple of prisms and a conical lens to form a ring-shaped illumination pattern" (p.61 ¶ 1); Fig 6.1 where laser hits rodent) [...different from the first target location through the opening in the acoustic energy source...], the optical energy and the acoustic energy [...being synchronized and ...] at least partially overlapping at the first target location (see Fig. 6.1 reproduced below where laser overlaps with ultrasound emitting region); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Jo teaches also at least one defocusing lens positioned proximate the target location (see Fig 6.1 for condenser lens located above/proximate animal) to defocus the optical energy toward the second target location (Fig 6.1, where condenser lens redirects the laser towards the animal); a computing device (Fig 6.1 for computer having display, keyboard, etc., and is operably connected to the therapy device) in communication with the acoustic energy source and the optical energy source (Fig 6.1 where computer is operably connected to Nd:YAG Pump Laser and transducer via Function Generator); and a sensor configured to detect cavitation at the target location, the sensor being in communication with the computing device (p.62 2nd ¶ and Fig 6.1, receiving transducer PCD connected to Pre-amplifier to receive cavitation signals).
Jo does not teach the acoustic energy source having an opening therethrough and an optical energy source positioned to direct optical energy at a second target different from the first target location through the opening in the acoustic energy source and the optical energy and the acoustic synchronized as in claim 13. 
However, Schafer teaches within the same field of endeavor of combining photo treatment and acoustic treatment (Title and abstract) with the synergetic effect of both treatments wherein while each treatment used separately are found being ineffective, effective treatment is obtained while being combined, underscoring the possibility to focus the light treatment and the acoustic treatment to different regions with the only necessity to maintain the target region within the intersection of the light targeted region and the acoustic targeted region as disclosed by Schafer ([0055] synergetic effect of light and ultrasound energies and Fig.17 with light sources 228 focused on regions larger than the ultrasound targeted region by the acoustic energy source 226) therefore reading on a configuration of the light source and the acoustic source wherein the first target location and the second target location are different. Additionally, Schafer teaches the acoustic energy and the optical energy being synchronized (Fig. 12 and [0084] “FIG. 12 shows another exemplary treatment with pulsed ultrasound and light in which the two energies fully overlap temporally during a portion of the overall Pulse Repetition Interval” and optionally “where the ultrasound and light energies fully overlap temporally, they may be synchronized such 
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Jo wherein the first target location and the second target location are different and wherein the acoustic energy source and the optical energy source are synchronized, since one of ordinary skill in the art would recognize that focusing light and acoustic energy delivery to different two regions while maintaining the targeted region for treatment within the intersection of both regions was known in the art as taught by Schafer and synchronizing the delivery of acoustic and optical energies on the focused areas was also known in the art as taught by Schafer. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Jo and Schafer teach the use of combined light and acoustic energy for specific treatments. The motivation would have been to take advantage of the synergetic effect between laser/light energy deposition and acoustic energy deposition with focusing at least one energy on the targeted region, as suggested by Schafer ([0055]) and by Jo (Laser enhances HIFU by inducing more cavitation activities. At low HIFU pressure, the cavitation activity and temperature rise induced by HI FU-only are very low." (p 66 ¶ 1); blood being referred to the blood in tumor blood vessels; with "Therefore, the enhanced cavitation and heating effect showed in this study is likely due to the combination effect of laser and ultrasound, not laser alone.", p 73 ¶ 1; blood as being referred to the blood inside tumor blood vessels, such "Laser enhances HIFU by inducing more cavitation activities," p 66 ¶ 1) with optimization of the synergetic effect, as suggested by Schafer ([0066]).
Jo and Schafer do not specifically teach the acoustic energy source having an opening therethrough and an optical energy source positioned to direct optical energy at a second target through the opening in the acoustic energy source.
an acoustic energy source ("ultrasonic phased array 132" [0085]) having an opening therethrough ("ultrasonic phased array 132 may be designed to have a hole 131" [0085], fig 2b); with an optical energy source ("light" [0085]) positioned to direct optical energy at a target location through the opening in the acoustic energy source ("FIG. 28, such an ultrasonic phased array 132 may be designed to have a hole 131 and/or a region of transparency, through which light may pass" [0085]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the probe of Jo with the probe as taught by Shoham to be advantageous so that the "light may pass with little or no attenuation." ([0085] of Shoham)
Therefore it would have been obvious for a person of ordinary skill in the art before the time of filling the invention to have modified the method and device of Jo and Schafer with the acoustic energy source having an opening therethrough and an optical energy source positioned to direct optical energy at a second target through the opening in the acoustic energy source, since one of ordinary skill in the art would recognize that using an opening within the ultrasound transducer array to allow the light from the light source to pass through was known in the art as taught by Shoham. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since Jo, Schafer and Shoham teach the use of combined light and acoustic energy for specific applications. The motivation would have been to minimize light attenuation as suggested by Shoham ([0085] the "light may pass with little or no attenuation.").
Regarding the dependent claims 14-16, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Jo, Schafer and Shoham.
Regarding claim 14, Jo does not teach that the acoustic energy and optical energy share a focal axis. Shoham teaches a probe having a phased array and a hole in the center to allow light to pass through, this would then have the light waves sharing a common axis axially with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method and device of Jo, Schafer and Shoham with the sharing of a focal axis as taught by Shoham, to be advantageous so that the "light may pass with little or no attenuation." ([0085] of Shoham) 
Regarding claim 15, Jo does not teach that the optical energy having an optical area that is concentric with an acoustic area of the acoustic energy at the target location. Shoham teaches a probe having a phased array and a hole in the center to allow light to pass through, this would then have the light waves emitting a region that is concentric with the ultrasound waves ("FIG. 28, such an ultrasonic phased array 132 may be designed to have a hole 131 and/or a region of transparency, through which light may pass" [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method and device of Jo, Schafer and Shoham with the optical area being concentric with the acoustic area as taught by Shoham, to be advantageous so that the "light may pass with little or no attenuation." ([0085] of Shoham) 
Regarding claim 16, Jo in view of Shoham teaches the system of claim 15, the acoustic area having a diameter less than 4.0 mm at the target location ("Depending on the observation point, the waveform of the linear Eq. (2) changes as Figure 5.1. Figure 5.1 shows the propagated photoacoustic wave from spherical target of 1 mm radius on the distance of once, twice, and three times of the radius from the target when only linear theory is considered." (p 46 par 1); this means that the radius of the spot can be 1, 2, or 3 mm, or diameter of the spot being 2, 4, or 6 mm). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793